DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract ideas of detecting a region, placing a plurality of virtual crowns, receiving a user’s confirmation, and setting up a plan. This judicial exception is not integrated into a practical application because these are considered mental processes that could be done in the mind and that they may be done virtually is merely the use of a computer to perform the abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they merely use a computer to perform the abstract idea.
Applicant argues that because the limitation has not been taught in the prior art that it reflects an improvement to a technical field of dental implant, however just because it has not been taught does not mean it improves the functioning of a computer or other dental device in the field.  It appears to simply be an alternative method.  Applicant also argued the workflow being different due to the inventive concept of the claims, however this is moot as Clausen does show the same workflow as claimed (particularly evidenced by the Abstract; see rejection below).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clausen et al. (US 2013/0060532).
Clausen shows a method for dental implant planning comprising detecting a region in which a plurality of teeth has been lost based on a teeth image (Fig. 4 for instance); placing a plurality of virtual crowns in the region in which the plurality of teeth has been lost (Fig. 5) based on a preset first rule set prior to the placing of the plurality of crowns with the rule being collectively followed by the teeth to be implanted and wherein a number of the virtual crowns are set to correspond to a number of the plurality of teeth that has been lost (see Abstract for instance that lays out the order of selecting a composed set of teeth arranged spatially relative to each other forming a high aesthetic composition followed by applying the composed set of teeth to the model with missing teeth; in order to compose these teeth in their set before application, preset rules are followed to achieve the high aesthetic composition; embodiments are disclosed where all the teeth composed are utilized); receiving a user’s confirmation for the plurality of virtual crowns (when crown modifications are finalized); and setting up a plan for a plurality of implant objects to be placed in the region in which the plurality of teeth has been lost based on the plurality of virtual crowns ([0040] for instance).  With respect to claim 2, computing contour lines of the plurality of lost teeth to be restored based on the region in which the plurality of teeth has been lost and a number of the plurality of lost teeth (outer line of model teeth in Fig. 5 for instance); and generating each of the plurality of virtual crowns based on the contour lines of the 
Apparatus claims 7-12 and 13 are rejected similarly to the above, Clausen showing a processor, storage, and display for carrying out the method.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.  
With regards to the 101 rejection, Applicant’s arguments have been addressed above in the updated 101 rejection.
With regards to the newly amended claim language, the rejection has been updated to include citation to the Abstract for instance which shows first composing and therefore following preset rules for a set of teeth to then be applied to the model.  The common rule pertaining to the highly aesthetic composition of the teeth.  No specific rule has been required by the claims and therefore the general teaching of Clausen in the abstract for instance reads on the present claim language.  There is also nothing in the claims preventing adjustment of the teeth once placed as done in Clausen.
Applicant argues that one of the embodiments doesn’t use all the teeth composed in the set, however other embodiments do utilize all the teeth and therefore read on the present claim language.
Applicant argues about “the virtual teeth model can be modified within the first rule (i.e., common rule) which is set before the individual tooth model is placed”, which seems to imply that modification done after placement remains within the first rule, however this does not appear to presently be in the claims and in any case Clausen would still appear to teach staying in the general preset rule of a highly aesthetic set of replacement teeth.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772